781 A.2d 1132 (2001)
Lee Frederic YAGER, Appellee
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
May 22, 2001.

ORDER
PER CURIAM.
AND NOW, this 22nd day of May, 2001, the order of the Court of Common Pleas of Chester County is reversed. The case is remanded for further proceedings consistent with this Court's decisions in Commonwealth, Department of Transportation v. McCafferty, 563 Pa. 146, 758 A.2d 1155 (2000); Harrington v. Commonwealth of Pennsylvania, Department of Transportation, 563 Pa. 565, 763 A.2d 386 (2000).
Justice CAPPY files a concurring statement.
CAPPY, Justice, concurring.
The reasons the court of common pleas gave in its memorandum opinion in support of its decision to sustain appellee's statutory appeal from the suspension of his operating privileges are identical to the reasons the court gave in its memorandum opinion in Crooks v. Commonwealth, Dept. of Transp., 564 Pa. 436, 768 A.2d 1106 (2001). I, therefore, join the per curiam reversal and remand of the trial court's order rescinding the suspension for the reasons set forth more fully in my concurring and dissenting opinion in Crooks.